DENSON, J.
On the question of negligence vel non the evidence for the plaintiff presented a case.for consideration and determination by the jury, while that for the defendant tended to show an unavoidable accident.
In the general charge the court, among other things, said to the jury: “I charge you, gentlemen of the jury, that an engineer of a train, when he sees an object like a mule on a track or in close proximity thereto, cannot guess that it is impossible for him to do anything to prevent striking the object; but the law requires him, on perceiving an obstruction on the track, to use all the means in his power known to skillful engineers, such as applying brakes and reversing engine, in order to stop the train. The engineer cannot just simply guess that he cannot do anything.” The bill of exceptions purports to set out all the evidence, and we have been unable to find in the record any evidence which tends to show that the engineer “simply guessed” that it was impossible for him to do anything to prevent striking the mule. On the contrary, the evidence given by the engineer shows that he was keeping a steady lookout along the track in the direction the engine was running; that he discovered the mule as soon as it could have *390been seen by any one on the engine; that the train was properly equipped and managed, and was running at the rate of 40 miles an hour; that when he first saw the mule he shut off steam and closed the throttle, but did not have time to do anything else before the mule urns struck; that after his seeing the mule the train did not have time to slow up, and did not slow up; that he did everything in his power to avoid the accident, but that it was impossible to prevent it.
The charge excepted to, considered with reference to the evidence, is abstract and misleading, if not inherently bad; and, more than that, we cannot escape the conclusion that it must have impressed the minds of the jurors with the idea that it was their duty to look upon the evidence of the engineer as amounting, on his part, to no more than mere guessing. One meaning of the word “guess” (and we believe it is the meaning accorded it in common parlance), is “to judge at random.” — Webster’s Dictionary. So the judge, when he said in his charge, “The engineer cannot just simply guess that he cannot do anything,” in effect said to the jury that the engineer’s evidence only showed he was guessing, or at least that it tended to show he was guessing — judging at random. If it should be conceded that the evidence warranted the inference that the engineer was guessing, still it was without the province of the court to so charge the jury; and in giving the charge the court invaded the province of the jury.
But the appelle’s counsel argue that, assuming the oral part of the charge presented for review is incorrect, the court should not on this account reverse the cause, for the reason that, when construed in connection with the entire oral charge and with the written charges given, it may be free from error. We cannot determine this proposition, so far as the oral charge is concerned, *391for tlie reason that the oral charge in its entirety is not before us. Only that part excepted to is set out in the bill of exceptions. If the oral charge were fully set out in the bill of exceptions, we would regard — and it tvould be our duty to regard — the charge in its entirety, in construing the part excepted to. But it is only incumbent on the appellant to show error; and if there is anything in the case which would show that the error was harmless and the appellant left it out of the bill of exceptions, the presiding judge could have required the matter embodied in the bill before signing it, and probably he should have done so. — Bolton v. Cuthbert, et al., 132 Ala. 403, 31 South. 358, 90 Am. St. Rep. 914.
It is the law that, if error is committed in the oral charge, it may be cured by the giving of written charges in favor of the party against whom the error was committed. The court gave a number of written charges at defendant’s request, and refused several. Upon examination we have found, and are able to announce, that each of the refused charges, except refused charge numbered 4 and the general affirmative charge, is duplicated by one or more of the given charges. Charge 4 is mere argument, and the general affirmative charge is not assigned as error.
For the error in giving the oral charge excepted to, the judgment must be reversed, and the cause remanded.
Reversed and remanded.
Tyson, C. J., and Haralson and Dowdell, JJ., concur.